Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 12/16/2019 in which claims 1-34 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2020, 04/20/2020, 01/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4. 	Claims 6, 22 are objected to because of the following typographical informalities: 
 Claim 6 recites”...and  45 a target attached to a kelly saver sub on the rig, the target comrising an identifier including at least one of a reflector or an LED, the identifier configured to be detected by the image sensor”.  
Claim 22 recites”...and driving the controllable device comprises changing tension on the draworks”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



6. 	Claim 6  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 6 discloses a “mud system”, claim 1 only discloses a “rig” without further specifying what type of “rig”, hence it’s unclear in the context of claims which technical features are necessary to perform the stated function.

Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 10. 	Claims 1-4,  9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Flander et al. GB 2532967 A (IDS provided 04/20/2020 ) in view of Nuth et al. ”Smart oil field distributed computing” (IDS provided 04/20/2020) and Pettersen et al. (WO 2019/169067 A1) (IDS provided 05/12/2020).

	Regarding claim 1, Flander discloses a system (Fig. 1& Abstract teaches of the drilling system 10 using automatic rig state detection) comprising: a plurality of image sensors positioned around a rig (Figs. 1, 5 & page 13 lines 26- page 14 line 5  teaches of a drilling rig 12 and sensor head 110 with image sensors, the photoreceptor 107 image the surface of the drill pipe 58); and an processor communicably coupled to the plurality of image sensors (page 14 lines 20-23 teaches of CMOS sensor sends each image to a digital signal processor for analysis, which can be installed on the apparatus itself) and comprising: one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors (page 7 lines 28-page 9 line 2 teaches the computer-readable medium), the programming instructions instruct the one or more processors to: receive an image stream form at least one of the plurality of image sensors (page 13 line 32-page 14 line 5 & claim 15 teaches  Images of the surface of the drill pipe 58 are captured); generate, from the image stream, an page 14 lines 3-5 Images of the surface of the drill pipe 58 are captured in continuous succession and compared with each other to determine motion of the drill pipe 58); determine that an automation rule includes the operating condition generated from the image stream (page 4 lines 18-21 & page 13 line 30 –32 teaches of the sensor head measuring movement and movement threshold may be set for the in-slips determination to account for inaccuracy in sensing movement and/or vibrational movement or the like of the drill pipe); responsive to determining that an automation rule includes the operating condition, send an instruction to automation system (page 4 lines 19-21 & claim 16 teaches of wherein the processor is configured to communicate to an automation system that the drill pipe is in slips when the drill pipe is motionless or motion of the drill pipe falls below a threshold value & Page 11 lines 29 -page 12 line 5 & fig. 2 teaches of drill string connected to Kelly 76 and rotary table 88 can rotate the Kelly & page 11 lines 12-21 interface system 97 may output a status 20 of drilling operations to a user, which may be a software application, a processor and/or the like, and the user may manage the drilling operations using the status).  
 	Flander does not explicitly disclose an on-site edge or fog computing gateway communicably coupled to the plurality of image sensors, send an instruction to drive a controllable device; and responsive to sending an instruction to drive the controllable device, drive the controllable device. However Nuth discloses an on-site edge or fog computing gateway communicably coupled to the plurality of image sensors (page 1, Section: The smart Oil field teaches sensing event-triggered video and edge I/O, Edge processes on offshore platforms page 2 & Figure in page 2 teaches Distributed drilling rig operations edge layers and Edge I/O arrays as the outermost layer & page 3 The smart oil field structure teaches edge devices).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for automated event detection and transmits the rig state and/or event detection information of Flander with the method of edge i/o managing large sensor arrays of Nuth in order to provide a system in which maintaining data integrity. 
 	Flander in view of Nuth does not explicitly disclose send an instruction to drive a controllable device; and responsive to sending an instruction to drive the controllable device, drive the controllable device. However Pettersen discloses send an instruction to drive a controllable device (para[0050] & fig. teaches of the surface equipment 110 of the well construction system 100 may also comprise a control center 190 (e.g., a cabin, a trailer, a facility, etc.) from which various portions of the well construction system 100, such as the hoisting system, the tubular handling system, the drilling fluid circulation system, the well control devices, and the BHA 124, among other examples, may be monitored and controlled); and responsive to sending an instruction to drive the controllable device, drive the controllable device (para[0050] teaches the control center 190 may contain or comprise a processing device 192 (e.g., a controller, a control system, a computer, etc. operable to provide control of one or more portions of the well construction system 100 and/or operable to monitor operations of one or more portions of the well construction system 100. For example, the processing device 192 may be communicatively connected with the various surface and downhole equipment described herein, and may be operable to receive signals from and transmit signals to such equipment to perform various operations described herein). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for automated event detection and transmits the rig state and/or event detection information of Flander in view of Nuth with the method for  communicatively connecting with each video camera and the video output device of Pettersen in order to provide a system automatically displays on the video output device one or more of the received video signals based on the video display settings.


 	Regarding claim 2, Flander further discloses the system, wherein the programming instructions further comprise: determine a priority of the generated operating condition and communicate the detected operating condition to an automation system configured to proactively prevent or recover the operating condition to normalized operations (page 11 lines 15-21  & Figs. 2, 4  teaches of Processor 96 preferably transmits the rig state and/or event detection information to user interface system97 which is designed to warn the drilling personnel of undesirable events and/or suggest activity to the drilling personnel to avoid undesirable events); and apply a ranking criteria to the operating condition based on a severity and probability of occurance of the operating condition, the ranking criteria configured to determine an order of operations for prioritizing a next recommended task (page 11 lines 12-27 & Figs. 2, 4 teaches automated event detection and interpretation may be used to understand the activities of a driller, to automate particular tasks of a driller, and to provide training for drillers).  

 	Regarding claim 3, Flander further discloses the system, wherein the programming instructions comprises: execute an action automatically to address the operating condition or provide guidance to manually intervene to address the operating condition (page 11 lines 12-27, Figs. 2, 4 teaches surface processor 96 is programmed to automatically detect the most likely rig state based on the various input channels described and carry out  automated event detection, Processor 96 preferably transmits the rig state and/or event detection information to user interface system 97 which is designed to warn the drilling personnel of undesirable events and/or suggest activity to the drilling personnel to avoid undesirable events).  

 	Regarding claim 4, Nuth discloses the system, further comprising: a first wired or wireless communicable coupling between the plurality of image sensors and the on-site edge or fog computing gateway (Page ,  section 3: Smart oil field structure teaches Wireless is used for local data collection on and around the offshore platforms; after edge I/0 has been collected); and a second wired or wireless communicable coupling between the on-site edge or fog computing gateway and the controllable device (Page 3, section 3: Smart oil field structure teaches for remote wellhead surveillance and data acquisition, each wellhead supports a full array of automated data logging, monitoring, and control devices that are linked via cellular airwaves to a miles-distant central server and control room). Motivation to combine as indicated in claim 1.

page 11 lines 12-21 interface system 97 may output a status 20 of drilling operations to a user, which may be a software application, a processor and/or the like, and the user may manage the drilling operations using the status).  

	Regarding claim 10, Pettersen further discloses the system, wherein the controllable device comprises a valve (para [0036] teaches the fluid valve 166 may be or comprise fluid shut-off valves, such as ball valves, globe valves, and/or other types of fluid valves, which may be selectively opened and closed to permit and prevent fluid flow there through, The fluid valve 166 may be actuated remotely). Motivation to combine as indicated in claim 1.

 	Regarding claim 11, Pettersen further discloses the system, wherein the controllable device comprises a drawworks, kelly, swivel, rotary table, topdrive, or blowout preventer rams (para [0057] teaches of the RC system 211 may include the wellsite structure 112, the hoisting equipment (e.g., the drawworks 119 and the top drive 116), drill string rotating equipment (e.g., the topdrive 116 and/or the rotary table and Kelly).  

 	Regarding claim 12, Pettersen further discloses the system, wherein the controllable device comprises a pump, mud motor, mud mixer, or a mud circulating (para[0025] teaches mud motor & [00031] teaches of well construction system 100 may include a drilling fluid circulation system e.g., mud).

 	Regarding claim 13, Nuth further discloses the system, wherein the controllable device comprises a well shutdown system (Page 3, section 3: Smart oil field structure teaches emergency and process shutdown systems). Motivation to combine as indicated in claim 1.

 11. 	Claim 5, 7-8, 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Flander et al. GB2532967 A (IDS provided 04/20/2020) in view of Nuth et al. ” Smart oil field distributed computing” (IDS provided 04/20/2020) and Pettersen et al. (WO 2019/169067 A1) (IDS provided 05/12/2020) in further view of Dickens et al. “An LED array based light induced fluorescence sensor for real-time process and field monitoring” (IDS provided 04/20/2020).

 	Regarding claim 5, Flander in view of Nuth and Pettersen discloses the system of claim 1, Flander further discloses LED in view of image sensor (page 5 lines 8-9 & fig. 5 teaches of light-emitting diode (LED) that bounces light off that drill pipe surface onto a complementary metal-oxide semiconductor (CMOS) sensor. The CMOS sensor sends each image to a digital signal processor for analysis).  
 	Flander in view of Nuth and Pettersen does not explicitly disclose further comprising: a plurality of LED arrays in view of at least one of the plurality of sensors; and a plurality of LED drivers, each LED driver being electronically coupled to one of the Abstract &  page 36, 2.2 Sensor measurement parameters and data acquisition teaches of sensors containing LED array light induced sensor),  and a plurality of LED drivers, each LED driver being electronically coupled to one of the plurality of LED arrays (page 36, 2.2 Sensor measurement parameters and data acquisition teaches LED array operated in continuous or pulsed mode and the drive currents & page 40 & Fig. 5 teaches LED array drive currents). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a method in which the digital image correlation is used to determine the motion illuminated by LED of Flander in view of Nuth and Pettersen with the method of using a compact and portable LED array-based fluorescence sensor for rapid real-time monitoring of Dickens in order to provide a system in which benchmarking the sensors emission signal repeatability under varying LED array drive as it was used to evaluate the sensor's fundamental response functions.

 	Regarding claim 7, Dickens further discloses the system, wherein the plurality of LED arrays comprise monochrome LEDs (Page 3 section 3: Results and discussion teaches monochromatic radiation).  Motivation to combine as indicated in claim 5.

 	Regarding claim 8, Flander in view of Nuth and Pettersen in further view of Dickens discloses the system of claim 5, Flander further discloses wherein the image sensors are configured to receive the data from the LED and convert the instructions to be included (page 5 lines 8-9 & fig. 5 teaches of light-emitting diode (LED) that bounces light off that drill pipe surface onto a complementary metal-oxide semiconductor (CMOS) sensor. The CMOS sensor sends each image to a digital signal processor for analysis). Dickens further discloses the LED array (Abstract & page 36, 2.2 Sensor measurement parameters and data acquisition teaches of sensors containing LED array light induced sensor). Motivation to combine as indicated in claim 5.

 	Regarding claim 32, Flander discloses a system comprising: a plurality of image sensors positioned around a rig (Figs. 1, 5 & page 13 lines 26- page 14 line 5  teaches of a drilling rig 12 and sensor head 110 with image sensors, the photoreceptor 107 image the surface of the drill pipe 58);  48a LED in view of at least one of the image sensor (Fig. 5 & page 13 lines 26- page 14 line 5  teaches sensor head 110 with LED); and an processor communicably coupled to the plurality of image sensors and comprising: one or more processors (page 14 lines 20-23 teaches of CMOS sensor sends each image to a digital signal processor for analysis, which can be installed on the apparatus itself); and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors (page 7 lines 28-page 9 line 2 teaches the computer-readable medium), the programming instructions instruct the one or more processors to: receive an image stream form at least one of the plurality of image sensors, the image stream comprising data from at least one of the LED (page 13 line 32-page 14 line 5 & claim 15 teaches  Images of the surface of the drill pipe 58 are captured in continuous succession and compared with each other by the processor); generate, from the image stream, an operating condition (page 14 lines 3-5 Images of the surface of the drill pipe 58 are captured in continuous succession and compared with each other to determine motion of the drill pipe 58); determine that an automation rule includes the operating condition generated from the image stream (page 4 lines 18-21 & page 13 line 30 –32 teaches of the sensor head measuring movement and movement threshold may be set for the in-slips determination to account for inaccuracy in sensing movement and/or vibrational movement or the like of the drill pipe); and responsive to determining that an automation rule includes the operating condition (page 4 lines 19-21 & claim 16 teaches of wherein the processor is configured to communicate to an automation system that the drill pipe is in slips when the drill pipe is motionless or motion of the drill pipe falls below a threshold value); (page 11 lines 12-21 interface system 97 may output a status 20 of drilling operations to a user, which may be a software application, a processor and/or the like, and the user may manage the drilling operations using the status) , send an instruction to automation system (& Page 11 lines 29 -page 12 line 5 & fig. 2 teaches of drill string connected to Kelly 76 and rotary table 88 can rotate the Kelly) 
 	Flander does not explicitly disclose an on-site edge or fog computing gateway communicably coupled to the plurality of image sensors; a plurality of LED arrays in view of at least one of the plurality of image sensors; a plurality of LED drivers, each LED driver being electronically coupled to one of the plurality of LED arrays, each LED driver configured to modulate the LED array to transfer data; send an instruction to drive a controllable device. However Nuth discloses an on-site edge or fog computing gateway (page 1, Section: The smart Oil field teaches sensing event-triggered video and edge I/O, Edge processes on offshore platforms page 2 & Figure in page 2 teaches Distributed drilling rig operations edge layers and Edge I/O arrays as the outermost layer & page 3 The smart oil field structure teaches edge devices).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method configured to output data for automated event detection and transmits the rig state and/or event detection information of Flander with the method of edge i/o managing large sensor arrays of Nuth in order to provide a system in which maintaining data integrity. 
 	Flander in view of Nuth does not explicitly disclose a plurality of LED arrays in view of at least one of the plurality of image sensors; a plurality of LED drivers, each LED driver being electronically coupled to one of the plurality of LED arrays, each LED driver configured to modulate the LED array to transfer data; send an instruction to drive a controllable device. However Pettersen discloses send an instruction to drive a controllable device (para [0050] teaches the control center 190 may contain or comprise a processing device 192 (e.g., a controller, a control system, a computer, etc. operable to provide control of one or more portions of the well construction system 100 and/or operable to monitor operations of one or more portions of the well construction system 100. For example, the processing device 192 may be communicatively connected with the various surface and downhole equipment described herein, and may be operable to receive signals from and transmit signals to such equipment to perform various operations described herein). It would have  video output device of Pettersen in order to provide a system automatically displays on the video output device one or more of the received video signals based on the video display settings.

 	Flander in view of Nuth and Pettersen does not explicitly disclose a plurality of LED arrays in view of at least one of the plurality of image sensors; a plurality of LED drivers, each LED driver being electronically coupled to one of the plurality of LED arrays, each LED driver configured to modulate the LED array to transfer data. However Dickens discloses a plurality of LED arrays in view of at least one of the plurality of image sensors; a plurality of LED drivers, each LED driver being electronically coupled to one of the plurality of LED arrays, each LED driver configured to modulate the LED array to transfer data (page 36 2.2 Sensor measurement parameters and data acquisition teaches LED array operated in continuous or pulsed mode and the drive currents & page 40 & Fig. 5 teaches LED array drive currents. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a method in which the digital image correlation is used to determine the motion illuminated by LED of Flander in view of Nuth and Pettersen with the method of using a compact and portable LED array-based fluorescence sensor for rapid real-time monitoring of Dickens in order to provide a system in which benchmarking the sensors emission signal repeatability 

 	Regarding claim 33, Flander further discloses the system , wherein the programming instructions comprises: determine a priority of the generated operating condition and communicate the detected operating condition to an automation system configured to proactively prevent or recover the operating condition to normalized operations (page 11 lines 15-21  & Figs. 2, 4  teaches of processor 96 preferably transmits the rig state and/or event detection information to user interface system97 which is designed to warn the drilling personnel of undesirable events and/or suggest activity to the drilling personnel to avoid undesirable events); and apply a ranking criteria to the operating condition based on a severity and probability of occurance of the operating conditions, the ranking criteria configured to determine an order of operations for prioritizing a next recommended task (page 11 lines 12-27 & Figs. 2, 4 teaches automated event detection and interpretation may be used to understand the activities of a driller, to automate particular tasks of a driller, and to provide training for drillers). 

 	Regarding claim 34, Flander further discloses the system, wherein the programming instructions comprises:  49 executes an action automatically to address the operating condition or provide guidance to manually intervene to address the operating condition (page 11 lines 12-27, Figs. 2, 4 teaches surface processor 96 is programmed to automatically detect the most likely rig state based on the various input channels described and carry out  automated event detection, Processor 96 preferably transmits the rig state and/or event detection information to user interface system 97 which is designed to warn the drilling personnel of undesirable events and/or suggest activity to the drilling personnel to avoid undesirable events).  

 12. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Flander et al. GB 2532967 A (IDS provided 04/20/2020 ) in view of Nuth et al. ”Smart oil field distributed computing” (IDS provided 04/20/2020) and Pettersen et al. (WO 2019/169067 A1) (IDS provided 05/12/2020) in further view of  Liu et al. “Flow visualization and measurement in flow filed of a torque converter” (IDS provided 04/20/2020)

 	Regarding claim 6, Flander in view of Nuth and Pettersen discloses the system of claim 1, Flander further discloses mud system (Page 9 lines 27 teaches mud circulation system); and  45 a target attached to a kelly saver sub on the rig, the target comprising an identifier including at least one of a reflector or an LED, the identifier configured to be detected by the image sensor (Page 11 lines 29 -page 12 line 5 & fig. 2 teaches of drill string connected to Kelly 76 and rotary table 88 can rotate the Kelly & Page 14 lines 1-4 teaches The surface of the drill pipe 58 is illuminated by a light emitting diode, to produce distinct shadows in the image captured by an image sensor, the photoreceptor 107).
 	Flander in view of Nuth and Pettersen does not explicitly disclose further comprising: a plurality of particles including tracer particles with optical properties added 
 	However Liu discloses further comprising: a plurality of particles including tracer particles with optical properties added to a system configured for detection by the plurality of image sensors (II. THE MEASUREMENT PRINCIPLE OF PIV TECHNOLOGY & Fig. 1  teaches PIV technology is spreading suitable tracer particles in the flow field, , using the imaging system to record particle Images By a camera perpendicular to the light plane will record particle motion, then a flow image on a section obtained); wherein an image sensor of the plurality of image sensors comprises a particle image velocimetry (PIV) configured to visualize the particles and at least one of determine a flow speed of the particles or determine the pH of the particles (Abstract &  II. THE MEASUREMENT PRINCIPLE OF PIV TECHNOLOGY & fig. 1 teaches Flow field analysis making use of particle image velocimetry (PIV) & IV. Tracer particles); a wheel with reflectors proximate to a flow in line and a flow out line of the system, the plurality of image sensors configured to monitor a velocity of the wheel turning in response field (III. EXPERIMENTAL EQUIPMENT Image collection and display include camera, PTZ and V. EXPERIMENTAL RESULTS teaches velocity of pump wheel and turbine is same, circular flow is smallest, and the velocity  is shown in axial section is basically along the circumferential section, the radial component is relatively small, such as Figure 2(b) is shown in the form of velocity vectors); an automated fluid management system comprising tanks with level indicators configured for detection by the plurality of image sensors (III. EXPERIMENTAL EQUIPMENT collect flow images for image processing, V. & Fig. 1 shows the flow image). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of mud circulation pumping drilling fluid of Flander in view of Nuth and Pettersen with the method of flow measurement in flow field using PIV of Liu in order to provide a system velocity of tracer particle could be used as accuracy initial condition of numerical simulation.

13. 	Claims 14, 20-29, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Flander et al. GB 2532967 A (IDS provided 04/20/2020 ) in view of Pettersen et al. (WO 2019/169067 A1) (IDS provided 05/12/2020).

 	Regarding claim 14, Flander discloses a method comprising: receiving an image stream form at least one of a plurality of image sensors (page 13 line 32, page 14 line 1-5 & claim 15 teaches Images of the surface of the drill pipe 58 are captured); generating, from the image stream, an operating condition (page 14 lines 3-5 Images of the surface of the drill pipe 58 are captured in continuous succession and compared with each other to determine motion of the drill pipe 58); determining that an automation rule includes the operating condition generated from the image stream (page 4 lines 18-21 & page 13 line 30–32 teaches of the sensor head measuring movement and movement threshold may be set for the in-slips determination to account for inaccuracy in sensing movement and/or vibrational movement or the like of the drill pipe); responsive to determining that an automation rule includes the operating condition, sending an instruction to automation system (page 4 lines 19-21 & claim 16 teaches of wherein the processor is configured to communicate to an automation system that the drill pipe is in slips when the drill pipe is motionless or motion of the drill pipe falls below a threshold value & page 11 lines 29-31, page 12 line 1-5 & fig. 2 teaches of drill string connected to Kelly 76 and rotary table 88 can rotate the Kelly & page 11 lines 12-30 interface system 97 may output a status 20 of drilling operations to a user, which may be a software application, a processor and/or the like, and the user may manage the drilling operations using the status and actuation of rotary table can rotate the kelly 76). 
 	Flander does not explicitly disclose sending an instruction to drive a controllable device; and responsive to sending an instruction to drive the controllable device, driving the controllable device. However Pettersen discloses disclose sending an instruction to drive a controllable device (para[0050] & fig. teaches of the surface equipment 110 of the well construction system 100 may also comprise a control center 190 (e.g., a cabin, a trailer, a facility, etc.) from which various portions of the well construction system 100, such as the hoisting system, the tubular handling system, the drilling fluid circulation system, the well control devices, and the BHA 124, among other examples, may be monitored and controlled); and responsive to sending an instruction to drive the controllable device, driving the controllable device (para[0050] teaches the control center 190 may contain or comprise a processing device 192 (e.g., a controller, a control system, a computer, etc. operable to provide control of one or more portions of the well construction system 100 and/or operable to monitor operations of one or more portions of the well construction system 100. For example, the processing device 192 may be communicatively connected with the various surface and downhole equipment described herein, and may be operable to receive signals from and transmit signals to such equipment to perform various operations described herein). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the automatic method configured to output data to an to automated event detection and transmits the rig state and/or event detection information of Flander with the method for control communicatively connected with each video camera and the video output device of Pettersen in order to provide a system automatically displays on the video output device one or more of the received video signals based on the video display settings.

  	Regarding claim 20, Pettersen further discloses the method, further comprising driving the controllable device responsive to the sent instruction (para [0074] teaches coordinated control device 204 may generate control data 273 (e.g. Signals, commands, coded instructions) to execute control of the subsystems 211-217).  Motivation to combine as indicated in claim 14.

para [0036] teaches the fluid valve 166 may be or comprise fluid shut-off valves, such as ball valves, globe valves, and/or other types of fluid valves, which may be selectively opened and closed to permit and prevent fluid flow there through, The fluid valve 166 may be actuated remotely).  Motivation to combine as indicated in claim 14.

 	Regarding claim 22, Pettersen further discloses the method, wherein the controllable device comprises drawworks, and driving the controllable device comprises changing tension on the draworks. (Para [0028] teaches the drawworks 119 may thus selectively impart tension to the support line 123 to lift and lower the top drive 116. The drawworks 119 may comprise a drum, a frame, and a prime mover (e.g. , an engine or motor) (not shown) operable to drive the drum to rotate and reel in the support line 123, causing the traveling block 118 and the top drive 116 to move upward. The drawworks 119 may be operable to release the support line 123 via a controlled rotation of the drum, causing the traveling block 118 and the top drive 116 to move downward). Motivation to combine as indicated in claim 14.

 	Regarding claim 23, Pettersen further discloses the method, wherein the controllable device comprises a rotary table and driving the controllable device comprises changing the speed of the rotary table. (Para [0028] teaches rotary table utilized instead of or in addition to the top drive 116 to impart the rotary motion 117). Motivation to combine as indicated in claim 14.
 
 	Regarding claim 24, Pettersen further discloses the method, wherein the controllable device comprises a top drive, and driving the controllable device comprises changing weight on the drill bit. (Para [0025] & fig. teaches a downhole end of the BHA 124 may include or be coupled to a drill bit 126. Rotation of the drill bit 126 and the weight of the drill string 120 collectively operate to form the wellbore 102. The drill bit 126 may be rotated from the wellsite surface 104 and/or via a downhole mud motor (not shown) connected with the drill bit 126).  Motivation to combine as indicated in claim 14.

 	Regarding claim 25, Pettersen further discloses the method, wherein the controllable device comprises a top drive, and driving the controllable device comprises changing rotational speed of the top drive (para [0057] teaches the RC system 211 may include the wellsite structure 112, the hoisting equipment (e.g., the drawworks 119 and the top drive 116), and Para [0070] teaches RC system 211 (e.g. tripping speed)).  Motivation to combine as indicated in claim 14.

	Regarding claim 26, Pettersen further discloses the method, wherein the controllable device comprises a motor, and driving the controllable device comprises changing torque applied by the motor (para [0025], [0029] teaches the drill bit 126 may be rotated from the wellsite surface 104 and/or via a downhole mud motor (not shown) connected with the drill bit 126 and transferring reactive torque & para [0068] teaches of drilling parameters (e.g., depth, hook load, torque, etc.). Motivation to combine as indicated in claim 14.

 	Regarding claim 27, Pettersen further discloses the method wherein the controllable device comprises a blow out preventer, and driving the controllable device comprises closing the rams of the blowout preventer (para[0078] teaches if the wellbore pressure increases rapidly, the coordinated control device 204 may close the annular BOP 132, close one or more rams of the BOP stack130).  Motivation to combine as indicated in claim 14.

 	Regarding claim 28, Pettersen further discloses the method wherein the controllable device comprises a pump and driving the controllable device comprises changing rotational speed of the pump (para[0031] teaches of pump 144), and driving the controllable device comprises changing rotational speed of the pump (Para[0070] teaches coordinated control operations may include the control of downhole pressure during tripping. The downhole pressure may be affected by both the FC system 212 (e.g., pump rate), para [0076] teaches modify the pumping rate of the drilling fluid 140). Motivation to combine as indicated in claim 14.

	Regarding claim 29, Pettersen further discloses the method further discloses the method, wherein the controllable device comprises a mud motor, and driving the controllable device comprises changing rotational speed of the mud motor (para [0025] The drill bit 126 may be rotated from the wellsite surface 104 and/or via a downhole mudmotor (not shown) connected with the drill bit 126 & Para [0070] teaches RC system 211 (e.g. tripping speed)). Motivation to combine as indicated in claim 14.

 	Regarding claim 31, Pettersen further discloses the method, wherein the controllable device comprises a mud circulating system, and driving the controllable device comprises changing circulating speed and frequency of the system (para [0031] & para [0050] the well construction system 100 may include a drilling fluid (e.g., mud) circulation system operable to circulate fluids between the surface equipment 110 and the drill bit 126 during drilling and other operations). Motivation to combine as indicated in claim 14.

14.  	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Flander et al. GB2532967 A (IDS provided 04/20/2020) in view of Pettersen et al. (WO 2019/169067 A1) (IDS provided 05/12/2020) and Dickens et al. “An LED array based light induced fluorescence sensor for real-time process and field monitoring” (IDS provided 04/20/2020).

 	Regarding claim 15, Flander in view of Pettersen discloses the method of claim 14, Flander in view of Pettersen further discloses receive the set of instructions by at least one of the plurality of image sensor; and convert the set of instructions into the image stream by at least one of the plurality of image sensors (page 13 line 32 & page 14 lines 3-5 Images of the surface of the drill pipe 58 are captured in continuous succession and compared with each other to determine motion of the drill pipe 58).  
 	Flander in view of Pettersen does not explicitly disclose further comprising: encoding a set of instructions by an LED driver; modulating an LED array, by the LED driver, to emit the set of instructions. However Dickens discloses further comprising: encoding a set of instructions by an LED driver (page 36 2.2 Sensor measurement parameters and data acquisition teaches LED array operated in continuous or pulsed mode and the drive currents); modulating an LED array, by the LED driver, to emit the set of instructions (page 36, 2.2 Sensor measurement parameters and data acquisition teaches LED array operated in continuous or pulsed mode and the drive currents). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a method in which the digital image correlation is used to determine the motion illuminated by LED of Flander in view of Pettersen with the method of using a compact and portable LED array-based fluorescence sensor for rapid real-time monitoring of Dickens in order to provide a system in which benchmarking the sensors emission signal repeatability under varying LED array drive as it was used to evaluate the sensor's fundamental response functions


15. 	Claim 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Flander et al. GB2532967 A (IDS provided 04/20/2020 ) in view of Pettersen et al. (WO 2019/169067 A1) (IDS provided 05/12/2020) and Dickens et al. An LED array based light .

 	Regarding claim 16, Flander in view of Pettersen and Dickens discloses the method of claim 15, Flander in view of Pettersen and Dickens does not explicitly disclose wherein encoding the instructions comprises on-off-key modulation.  However Bradford discloses wherein encoding the instructions comprises on-off-key modulation (Para [0100] teaches of Modulating light from LED array using on-off keying). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a method in which the digital image correlation is used to determine the motion using a compact and portable LED array-based fluorescence sensor for rapid real-time monitoring of Flander in view of Pettersen and Dickens with a method of using a suitable modulation scheme to modulate light from LED array of Bradford in order to provide a system in which the duty cycle constant effectively maintains an average amount of drive current flowing through the array of LEDs and thus avoids perceptible changes in the light during modulation.

 	Regarding claim 17, Bradford further discloses the method, wherein the on-off-key modulation comprises under sampled frequency shift on-off-keying (Para [0100] teaches of Modulating light from LED array using on-off keying frequency modulation technique). Motivation to combine as indicated in claim 16.

Para [0100] teaches of Modulating light from LED array using on-off keying frequency modulation technique). Motivation to combine as indicated in claim 16.

16. 	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Flander et al. GB2532967 A (IDS provided 04/20/2020 ) in view of Pettersen et al. (WO 2019/169067 A1) (IDS provided 05/12/2020) and Dickens et al. An LED array based light induced fluorescence sensor for real-time process and field monitoring  (IDS provided 04/20/2020) in further view of Wang et al. (US 2019/0282089 A1).

 	Regarding claim 19, Flander in view of Pettersen and Dickens discloses the method of claim 15, Flander in view of Pettersen and Dickens does not explicitly disclose, wherein the LED array is a first LED array, and the set of instructions is a first set of instructions, the method further comprising: receiving a second set of instructions, from a second LED array, by the image sensor, while simultaneously receiving instructions from the first LED array.  However Wang discloses wherein the LED array is a first LED array, and the set of instructions is a first set of instructions, the method further comprising: receiving a second set of instructions, from a second LED array, by the image sensor, while simultaneously receiving instructions from the first LED array (para[0007] &  fig.4 teaches of imaging includes first and second LED array , during first time period illuminate the first LED array capture the images and during second time period illuminate the second LED array capture the images). .

17.  	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Flander et al. GB 2532967 A (IDS provided 04/20/2020) in view of Pettersen et al. (WO 2019/169067 A1) (IDS provided 05/12/2020) and Orban et al. (WO 2017/132297 A2) (IDS provided 05/12/2020.

 	Regarding claim 30, Flander in view of Pettersen discloses the method of claim 14. Flander in view of Pettersen does not explicitly disclose, wherein the controllable device comprises a mud mixer and driving the controllable device comprises changing mixing speed and frequency of the mud mixer. However Orban discloses wherein the controllable device comprises a mud mixer and driving the controllable device comprises changing mixing speed and frequency of the mud mixer (Para [0031] teaches of mud tank 164 mud tank 164 may include an agitator to maintain uniformity of the drilling fluid contained in the mud tank 164. The pump 142 may then recirculate the drilling fluid from the mud tank 164. A hopper (not shown) may be disposed in a flowline between the mud tank 164 and the pump 142 to disperse an additive, such as caustic soda, in the drilling fluid.) It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for control to provide control various surface and downhole equipment, and may be operable to receive signals from and transmit signals to such equipment to perform various of Flander in view of Pettersen with the method in which drilling fluid is pumped from the wellsite surface down through the drill string to the drill bit of Orban in order to provide a system in which the drilling fluid lubricates and cools the bit, and may additionally carry drill cuttings from the wellbore back to the surface.

Conclusion
18. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922.  The examiner can normally be reached on Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425